Citation Nr: 1026334	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for thoracic spine 
disability.

3.  Entitlement to service connection for bilateral foot 
disability.

4.  Entitlement to service connection for bilateral lower 
extremity disability.

5.  Entitlement to an initial rating greater than 20 percent for 
service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to December 
1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his hearing in March 2010, the Veteran testified to having a 
disability claim pending with the Social Security Administration.  
These records, which appear facially relevant to the initial 
disability compensation claim on appeal, must be obtained prior 
to any further appellate review.  38 C.F.R. § 3.159(c)(2).

The Veteran is service-connected for a lumbosacral strain, which 
has been rated as 20 percent disabling.  Upon review of the 
Veteran's March 2010 personal hearing transcript, it appears to 
the undersigned that the Veteran expressed confusion as to why VA 
is not paying compensation for symptoms beyond limitation of 
motion related to his lumbar spine.  

In addition to the diagnosis of lumbosacral strain, the Veteran 
also manifests degenerative disc disease of the lumbar spine with 
radiculopathy of both legs.  According to the medical opinion of 
record, the Veteran's degenerative disc diseases of the lumbar 
spine with radiculopathy are disability entities separate and 
distinct from the service-connected lumbosacral strain.  VA is 
not authorized to pay compensation for any injury or disease of 
nonservice-connected origin.  See 38 U.S.C.A. §§ 1110, 1155.

For the benefit of the Veteran, the Board hereby advises him of 
the need for competent evidence which establishes that his 
claimed degenerative disc disease of the lumbar spine as well as 
disability of the thoracic spine, the feet and lower extremities 
were either incurred in or aggravated by service or, 
alternatively, caused and/or aggravated by service-connected 
disability.  Given the issues at hand, the Veteran could 
potentially substantiate his claims by submitting a medical 
opinion on these issues.  The Veteran has the right to submit 
this additional evidence, or additional argument, while this case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board next notes that the RO has sought multiple medical 
opinions in this case to determine the causal relationship, if 
any, between the Veteran's service-connected lumbosacral strain 
and his degenerative disc disease, thoracic spine disability, and 
bilateral foot and lower extremity disabilities.  A review of VA 
examination reports dated October 2004, July 2006, May 2007, and 
March 2009 demonstrate that VA examiners have clearly made 
thoughtful attempts to answer these difficult questions.  

The United States Court of Appeals for Veterans Claims (Court) 
has stressed that a medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation explaining the conclusion being reached.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  In the event that an 
examiner finds that he/she cannot provide such an opinion without 
resorting to speculation, then "it must be clear on the record 
that the inability to opine on questions of diagnosis and 
etiology is not the first impression of an uninformed examiner, 
but rather an assessment arrived at after all due diligence in 
seeking relevant medical information that may have bearing on the 
requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389 
(2010).

On review of the medical opinions of record, the Board finds that 
clarifying medical opinion is necessary to determine whether the 
Veteran's degenerative disc disease of the lumbar spine, thoracic 
spine disability, lower extremity disability and/or bilateral 
foot disability is due to or aggravated by service-connected 
disability.  

Finally, at his hearing in March 2010, the Veteran alleged that 
he was unemployable due to service-connected disability.  
Notably, a June 2007 RO rating decision, which was during the 
appeal period, denied a claim of entitlement to a total 
disability rating based upon individual unemployability (TDIU).  
This is deemed a separate claim as it involved multiple service-
connected disabilities.  See In re Leventhal, 9 Vet. App. 386, 
389 (1996) (holding that TDIU is separate claim where based upon 
multiple service-connected disabilities).  Cf. Rice v. Shinseki, 
22 Vet. App. 447, 453 (2009) (holding that entitlement to TDIU is 
not a separate claim when it arises as part of a claim for 
benefits for specific conditions).

A review of the record reveals that the Veteran did not appeal 
the June 2007 RO rating decision denying entitlement to TDIU.  As 
that decision is final, the Board does not have jurisdiction over 
an issue of entitlement to TDIU at this time.  The Veteran should 
contact the RO and/or his representative if he desires to raise 
this claim anew.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of 
treatment at the Milwaukee, Wisconsin VA Medical 
Center (VAMC) since April 2010.

2.  Obtain the Veteran's Social Security 
Administration records, including all medical 
and legal records which form the basis of any 
decision rendered.  Efforts to obtain these 
records should also be documented, and any 
evidence received in response to this request 
should be associated with the claims folder.

3.  Send the Veteran's claims folder to an 
appropriate orthopedic examiner for clarifying 
medical opinion.  The examiner is requested to 
accomplish an extensive review of the 
evidentiary record, to include the Veteran's 
history of service connection for lumbosacral 
strain, the diagnosis of degenerative disc 
disease in approximately 1999 without history of 
significant injury, clinical assessments that 
the Veteran's chronic low back pain has a 
multifactorial etiology including myofascial, 
facetogenic and degenerative disc disease, and 
the VA examination opinions dated October 2004, 
July 2006, May 2007, and March 2009.

Based upon the above, the examiner is requested 
to provide opinion as to whether it is at least 
as likely as not that the Veteran's degenerative 
disc disease of the lumbar spine, thoracic spine 
disability, lower extremity disability and/or 
bilateral foot disability are due to, or 
aggravated beyond the normal progression of the 
disorder, the Veteran's service-connected 
disabilities of lumbosacral strain and residuals 
of gunshot wound to the left foot?

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the realm 
of possibility."  Rather, it means that the 
weight of the medical evidence both for and 
against the conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as it is to find against causation.

Also, the term "aggravation" means a permanent 
increase in severity, that is, a worsening of 
the underlying condition not due to the natural 
progress as contrasted to a worsening of 
symptoms.

In formulating an opinion, the examiner is 
requested to provide a reasoned medical 
explanation explaining each conclusion being 
reached.  If an opinion cannot be reached 
without resorting to speculation, then the 
examiner should clearly state why such an 
opinion would be speculative (e.g., a 
determination cannot be made based upon the 
current state of medical knowledge).  The phrase 
"without resort to speculation" should reflect 
the limitations of knowledge in the medical 
community at large.  If deemed necessary, the 
examiner should identify whether additional 
procurable data is required in this case.

4.  Upon completion of the above, readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, provide the veteran and his 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

